[293124.EX10_68]1                                     



 

Exhibit 10.68

PINNACLE ENTERTAINMENT, INC.

STOCK OPTION GRANT NOTICE

(Stock Option Exchange Program)

Pinnacle Entertainment, Inc. (the “Company”), pursuant to its 2005 Equity and
Performance Incentive Plan (the “Plan”) and its Stock Option Exchange Program
(the “Program”), hereby grants to Optionee the option to purchase the number of
Shares of the Company set forth below (the “Option”). This Option is subject to
all of the terms and conditions as set forth in this Grant Notice and the
attached Stock Option Agreement (the “Option Agreement”) and the Plan and the
Program, all of which have been provided to you and are incorporated herein in
their entirety.

 

Optionee:

     Daniel Boudreaux

Address of Optionee:

     8545 Killians Greens Drive, Las Vegas, NV 89131

Date of Grant:

     September 9, 2011

Number of Shares of Common Stock:

     19,546

Exercise Price Per Share:

     $11.25

Term of Option:

     April 20, 2017

Vesting Date:

     September 9, 2012

Type of Option

     NQSO

Vesting Schedule: Subject to the restrictions and limitations of the Option
Agreement and the Plan, this Option shall vest and become exercisable with
respect to 100% of the Shares subject to this Option on the Vesting Date.

Additional Terms/Acknowledgements: The undersigned Optionee acknowledges receipt
of, and has read and understands and agrees to, the Option Agreement. Optionee
further acknowledges that as of the Date of Grant, the Option Agreement, the
Plan and the Program set forth the entire understanding between Optionee and the
Company regarding the grant by the Company of the Option referred to in this
Grant Notice. Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board of Directors or the Compensation
Committee upon any questions arising under the Plan and the Program. Defined
terms not otherwise defined herein have the meanings ascribed to them in the
Option Agreement and if not therein, then in the Plan.

 

PINNACLE ENTERTAINMENT, INC.     OPTIONEE: By:   /s/ Anthony M. Sanfilippo    
/s/ Daniel Boudreaux   Anthony M. Sanfilippo     Daniel Boudreaux Title:  
President & Chief Executive Officer     Date: 9/14/11

Date: 9-14-11

ATTACHMENTS: Option Agreement

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]2                                     



 

PINNACLE ENTERTAINMENT, INC.

STOCK OPTION AGREEMENT

UNDER STOCK OPTION EXCHANGE PROGRAM

THIS STOCK OPTION AGREEMENT (together with the attached grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.

A. Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan (the “Plan”) and the Pinnacle Entertainment, Inc. Stock Option
Exchange Program (the “Program”), the Compensation Committee (the “Committee”)
has granted on September 9, 2011 to the Optionee, an option (the “Option”) to
purchase the number of shares of the Common Stock of the Company (the “Shares”
or the “Option Shares”) set forth on the Grant Notice, at the exercise price
determined as provided herein, and in all respects subject to the terms,
definitions and provisions of the Plan, which is incorporated herein by
reference.

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

1. Cancellation of Surrendered Option; Grant and Terms of Stock Option.

1.1 Cancellation of Surrendered Option. Subject to the terms of the Program,
Optionee previously tendered a previously-granted stock option (the “Surrendered
Option”) and irrevocably agreed to the cancellation of the Surrendered Option as
a condition precedent to the grant of this Option. The Surrendered Option is
hereby cancelled, the Optionee releases the Company from all its obligations
under the Surrendered Option, and the Optionee acknowledges and agrees that this
Option is granted in exchange for the Surrendered Option.

1.2 Grant of Option. Pursuant to the Grant Notice, the Company has granted to
the Optionee the right and option to purchase, subject to the terms and
conditions set forth in the Plan and this Agreement, all or any part of the
number of Shares set forth on the Grant Notice at a purchase price per Share
equal to the exercise price per Share set forth on the Grant Notice. This Option
is intended to be a Nonqualified Stock Option.

1.3 Vesting. Subject to the provisions of the Plan and the other provisions of
this Agreement, this Option shall vest and become exercisable in accordance with
the schedule set forth in the Grant Notice. Notwithstanding the foregoing and
except as otherwise provided (including, without limitation, any additional
vesting provisions) in a written employment agreement between the Company and
the Optionee, (a) in the event of termination of the Optionee’s Continuous
Status as an Employee for any reason (other than because of termination due to
Cause, death or Disability), this Option shall immediately cease vesting; (b) in
the event of termination of the Optionee’s Continuous Status as an Employee as a
result of death or Disability, this Option shall immediately cease vesting; or
(c) in the event of termination of the Optionee’s Continuous Status as an
Employee because of termination due to Cause, then this entire Option shall be
cancelled and terminated as of the date of such termination and shall no longer
be exercisable as to any Shares, whether or not previously vested.

1.4 Term of Option. The “Term” of this Option shall begin on the Date of Grant
set forth in the Grant Notice and end on the expiration of the Term specified in
the Grant Notice. No portion of this Option may be exercised after the
expiration of the Term.

1.4.1 In the event of termination of Optionee’s Continuous Status as an Employee
for any reason other than death, Disability, or Cause, except as otherwise
provided in a written employment agreement between the Company and the Optionee,
the portion of this Option that is not vested and exercisable as of the date of
termination shall be immediately cancelled and terminated. In addition, except
as otherwise provided in a written employment agreement between the Company and
the Optionee, the portion of this Option that is vested and exercisable as of
the date of termination shall terminate and be cancelled on the earlier of
(i) the expiration of the Term, or (ii) ninety (90) days after termination of
Optionee’s Continuous Status as an Employee.

 

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]3                                     



1.4.2 In the event of termination of Optionee’s Continuous Status as an
Employee, except as otherwise provided in a written employment agreement between
the Company and the Optionee, the portion of this Option that is not vested and
exercisable as of the date of termination shall be immediately cancelled and
terminated. In addition, except as otherwise provided in a written employment
agreement between the Company and the Optionee, the portion of this Option that
is vested and exercisable as of the date of termination shall terminate and be
cancelled on the earlier of (i) the expiration of the Term, or (ii) 12 months
after termination of Optionee’s Continuous Status as an Employee by death or
Disability.

1.4.3 If Optionee’s Continuous Status as an Employee is terminated for Cause, or
if, after the termination of Optionee’s Continuous Status as an Employee, the
Committee determines that Cause existed before such termination, except as
otherwise provided in a written employment agreement between the Company and the
Optionee, this entire Option shall be cancelled and terminated as of the date of
such termination and shall no longer be exercisable as to any Shares, whether or
not previously vested.

2. Method of Exercise.

2.1 Delivery of Notice of Exercise. This Option shall be exercisable by written
notice in the form attached hereto as Exhibit A which shall state the election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements with respect to
such Shares as may be required by the Company pursuant to the provisions of this
Agreement and the Plan. Such written notice shall be signed by the Optionee (or
by the Optionee’s executors, administrators, guardian, beneficiary or legal
representative, Family Members or any other person entitled to exercise this
Option under the Plan) and shall be delivered in person or by certified mail to
the Secretary of the Company. The written notice shall be accompanied by payment
of the exercise price. This Option shall not be deemed exercised until the
Company receives such written notice accompanied by payment of the exercise
price and any other applicable terms and conditions of this Agreement are
satisfied. This Option may not be exercised for a fraction of a Share.

2.2 Restrictions on Exercise. No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable listing
requirements of any national securities exchange or other market system on which
the Common Stock is then listed and all applicable requirements of any
Applicable Laws and of any regulatory bodies having jurisdiction over such
issuance. As a condition to the exercise of this Option, the Company may require
the Optionee to make any representation and warranty to the Company as may be
necessary or appropriate, in the judgment of the Committee, to comply with any
Applicable Law.

2.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period to avoid accounting charges against the Company’s earnings), (c) by
delivery of a properly executed exercise notice together with any other
documentation as the Committee and the Optionee’s broker, if applicable, require
to effect an exercise of the Option and delivery to the Company of the sale or
other proceeds (as permitted by Applicable Law) required to pay the exercise
price, or (d) any combination of any of the foregoing. In addition, the
Committee may impose such other conditions in connection with the delivery of
shares of Common Stock in satisfaction of the exercise price as it deems
appropriate in its sole discretion.

2.4 No Rights as a Stockholder. Until the stock certificate evidencing shares of
Common Stock issued upon exercise of this Option is issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares, notwithstanding the
exercise of the Option.

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]4                                     



 

3. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or to a
beneficiary designated pursuant to the Plan, and may be exercised during the
lifetime of Optionee only by Optionee or the Optionee’s guardian or legal
representative. Subject to all of the other terms and conditions of this
Agreement, following the death of Optionee, this Option may, to the extent it is
vested and exercisable by Optionee in accordance with its terms on the date of
death, be exercised by Optionee’s beneficiary or other person entitled to
exercise this Option in the event of Optionee’s death under the Plan.
Notwithstanding the first sentence of this Section 3, if this Option is a
Nonqualified Stock Option, this Option may be assigned, in connection with the
Optionee’s estate plan, in whole or in part, during the Optionee’s lifetime to
one or more Family Members of the Optionee. Rights under the assigned portion
may be exercised by the person or persons who acquire a proprietary interest in
such Option pursuant to the assignment. The terms applicable to the assigned
portion shall be the same as those in effect for the Option immediately before
such assignment and shall be set forth in such documents issued to the assignee
as the Committee deems appropriate.

4. Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.

5. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Committee may,
in the exercise of its sole discretion, declare that this Option will terminate
as of a date fixed by the Committee and give the Optionee the right to exercise
this Option prior to such date as to all or any part of the optioned stock,
including shares as to which this Option would not otherwise be exercisable.

6. General.

6.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

6.2 Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by 10
days advance written notice to the other parties. Notice shall be effective upon
the earlier of receipt or 3 days after the mailing of such notice.

 

If to the Company:

    

Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, Nevada 89148

Attention: General Counsel

If to the Optionee, at the address set forth on the Grant Notice.

6.3 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

6.4 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any of its
subsidiaries.

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]5                                     



6.5 Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.

6.6 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Option Shares on or with respect to which
such other capital stock was distributed.

6.7 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.

6.8 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

6.9 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

6.10 No Assignment. Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

6.11 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

6.12 Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

6.13 Arbitration.

6.13.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 6.13 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.

6.13.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Optionee, from a list of
nine persons

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]6                                     



(which shall be retired judges or corporate or litigation attorneys experienced
in stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over Las Vegas, Nevada. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

6.13.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

6.13.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

6.13.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

6.14 Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to deliver shares of Common Stock upon the exercise of this Option
will be conditioned upon compliance with all such withholding tax requirements.
Without limiting the generality of the foregoing, upon the exercise of this
Option, the Company will have the right to withhold taxes from any other
compensation or other amounts which it may owe to the Optionee, or to require
the Optionee to pay to the Company the amount of any taxes which the Company may
be required to withhold with respect to the shares issued on such exercise.
Without limiting the generality of the foregoing, the Committee in its
discretion may authorize the Optionee to satisfy all or part of any withholding
tax liability by (a) having the Company withhold from the shares of Common Stock
which would otherwise be issued on the exercise of an Option that number of
shares having a Fair Market Value, as of the date the withholding tax liability
arises, equal to or less than the amount of the Company’s withholding tax
liability, or (b) by delivering to the Company previously-owned and unencumbered
shares of the Common Stock having a Fair Market Value, as of the date the
withholding tax liability arises, equal to or less than the amount of the
Company’s withholding tax liability.

6.15 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]7                                     



6.16 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

6.17 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.18 Complete Agreement. As stated in the Offer to Exchange, by tendering the
Surrendered Option for exchange under the Program, you irrevocably agreed, upon
the Company’s acceptance of the Surrendered Option in the Program, that you
(a) acknowledge receiving a copy of the Plan and represent that you are familiar
with and understand all provision of the Plan and this Agreement;
(b) voluntarily and knowingly accept this Agreement and the Option granted to
you under it subject to all provision of the Plan and this Agreement.

6.19 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]8                                     



 

 

PINNACLE ENTERTAINMENT, INC. By:   /s/ Anthony M. Sanfilippo   Anthony M.
Sanfilippo Its:   President & Chief Executive Officer OPTIONEE /s/ Daniel
Boudreaux Name: Daniel Boudreaux

 

Stock Option Exchange — Grant Notice and Stock Option Agreement



[293124.EX10_68]9                                     



 

EXHIBIT A

NOTICE OF EXERCISE OF STOCK OPTION

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway

Las Vegas, Nevada 89169

Attn: General Counsel

Ladies and Gentlemen:

The undersigned hereby elects to exercise the option indicated below:

Option Grant Date: ____________________

Type of Option: Incentive Stock Option / Nonqualified Stock Option

Number of Shares Being Exercised: ____________

Exercise Price Per Share: _________________

Total Exercise Price: $_____________

Method of Payment: ______________

Enclosed herewith is payment in full of the total exercise price and a copy of
the Grant Notice.

My exact name, current address and social security number for purposes of the
stock certificates to be issued and the stockholder list of the Company are:

Name: _______________________________

Address:_______________________________

_____________________________

Social Security Number: ________________

 

 

    Sincerely, Dated: _________________    

 

      (Optionee’s Signature)

 

Stock Option Exchange — Grant Notice and Stock Option Agreement